                             1     ROYAL F. OAKES (SBN 080480)
                                   roakes@hinshawlaw.com
                             2     MICHAEL A.S. NEWMAN (SBN 205299)
                                   mnewman@hinshawlaw.com
                             3     HINSHAW & CULBERTSON LLP
                                   633 West 5th Street, 47th Floor
                             4     Los Angeles, CA 90071-2043
                                   Telephone: 213-680-2800
                             5     Facsimile: 213-614-7399
                             6     Attorneys for Defendant
                                   FARMERS NEW WORLD LIFE INSURANCE COMPANY
                             7
                             8                        UNITED STATES DISTRICT COURT
                             9                      EASTERN DISTRICT OF CALIFORNIA
                          10                                                     Case No. 1:19-cv-00405-DAD-SAB
                                   PATROCINA A. RAMSEY,
                          11                                                     (Honorable Dale A. Drozd)
                                             Plaintiff,
                          12                                                     ORDER RE STIPULATION FOR
                                       vs.
                          13                                                     PROTECTIVE ORDER
                                   FARMERS NEW WORLD LIFE
                          14       INSURANCE COMPANY, and DOES 1
                                   through 50, inclusive,
                          15
                                             Defendants.
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28                                               1
HINSHAW & CULBERTSON LLP                              STIPULATION RE CONFIDENTIALITY AND [PROPOSED] PROTECTIVE ORDER
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043                                                               Case No. 1:19-cv-00405-DAD-SAB
         213-680-2800
                                                                                                          1018107\305030601.v1
                             1     1.    PURPOSES AND LIMITATIONS
                             2           Discovery in this action is likely to involve production of confidential,
                             3     proprietary, or private information for which special protection from public
                             4     disclosure and from use for any purpose other than prosecuting this litigation may
                             5     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                             6     enter the following Stipulated Protective Order. The parties acknowledge that this
                             7     Order does not confer blanket protections on all disclosures or responses to
                             8     discovery and that the protection it affords from public disclosure and use extends
                             9     only to the limited information or items that are entitled to confidential treatment
                          10       under the applicable legal principles. The parties further acknowledge, as set forth in
                          11       Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                          12       file confidential information under seal.
                          13
                          14             A.     GOOD CAUSE STATEMENT
                          15             This action is likely to involve trade secrets, development, commercial,
                          16       financial, personal, technical and/or proprietary information for which special
                          17       protection from public disclosure and from use for any purpose other than
                          18       prosecution of this action is warranted. Such confidential and proprietary materials
                          19       and information consist of, among other things, confidential business or financial
                          20       information, information regarding confidential business practices, or other
                          21       confidential research, development, or commercial information (including
                          22       information implicating privacy rights of third parties), information otherwise
                          23       generally unavailable to the public, or which may be privileged or otherwise
                          24       protected from disclosure under state or federal statutes, court rules, case decisions,
                          25       or common law. Accordingly, to expedite the flow of information, to facilitate the
                          26       prompt resolution of disputes over confidentiality of discovery materials, to
                          27       adequately protect information the parties are entitled to keep confidential, to ensure
                          28                                                   2
HINSHAW & CULBERTSON LLP                                STIPULATION RE CONFIDENTIALITY AND [PROPOSED] PROTECTIVE ORDER
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043                                                                 Case No. 1:19-cv-00405-DAD-SAB
         213-680-2800
                                                                                                            1018107\305030601.v1
                             1     that the parties are permitted reasonable necessary uses of such material in
                             2     preparation for and in the conduct of trial, to address their handling at the end of the
                             3     litigation, and serve the ends of justice, a protective order for such information is
                             4     justified in this matter. It is the intent of the parties that information will not be
                             5     designated as confidential for tactical reasons and that nothing be so designated
                             6     without a good faith belief that it has been maintained in a confidential, non-public
                             7     manner, and there is good cause why it should not be part of the public record of this
                             8     case.
                             9
                          10       2.      DEFINITIONS
                          11               2.1   Action: The above-entitled action.
                          12               2.2   Challenging Party:        a Party or Non-Party that challenges the
                          13       designation of information or items under this Order.
                          14               2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                          15       how it is generated, stored or maintained) or tangible things that qualify for
                          16       protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                          17       the Good Cause Statement.
                          18               2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
                          19       their support staff).
                          20               2.5   Designating Party: a Party or Non-Party that designates information or
                          21       items that it produces in disclosures or in responses to discovery as
                          22       “CONFIDENTIAL.”
                          23               2.6   Disclosure or Discovery Material: all items or information, regardless
                          24       of the medium or manner in which it is generated, stored, or maintained (including,
                          25       among other things, testimony, transcripts, and tangible things), that are produced or
                          26       generated in disclosures or responses to discovery in this matter.
                          27
                          28                                                    3
HINSHAW & CULBERTSON LLP                                   STIPULATION RE CONFIDENTIALITY AND [PROPOSED] PROTECTIVE ORDER
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043                                                                    Case No. 1:19-cv-00405-DAD-SAB
         213-680-2800
                                                                                                               1018107\305030601.v1
                             1           2.7    Expert: a person with specialized knowledge or experience in a matter
                             2     pertinent to the litigation who has been retained by a party or its counsel to serve as
                             3     an expert witness or as a consultant in this Action.
                             4           2.8    House Counsel: attorneys who are employees of a party to this Action.
                             5     House Counsel does not include Outside Counsel of Record or any other outside
                             6     counsel.
                             7           2.9    Non-Party: any natural person, partnership, corporation, association, or
                             8     other legal entity not named as a party to this action.
                             9           2.10 Outside Counsel of Record: attorneys who are not employees of a
                          10       party to this Action but are retained to represent or advise a party to this Action and
                          11       have appeared in this Action on behalf of that party or are affiliated with a law firm
                          12       which has appeared on behalf of that party, and includes support staff.
                          13             2.11 Party: any party to this Action, including all of its officers, directors,
                          14       employees, consultants, retained experts, and Outside Counsel of Record (and their
                          15       support staffs).
                          16             2.12 Producing Party: a party or non-party that produces Disclosure or
                          17       Discovery Material in this Action.
                          18             2.13 Professional Vendors:         persons or entities that provide litigation
                          19       support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                          20       demonstrations, and organizing, storing, or retrieving data in any form or medium)
                          21       and their employees and subcontractors.
                          22             2.14 Protected Material:       any Disclosure or Discovery Material that is
                          23       designated as “CONFIDENTIAL.”
                          24             2.15 Receiving Party:        a party that receives Disclosure or Discovery
                          25       Material from a Producing Party.
                          26
                          27       3.    SCOPE
                          28                                                  4
HINSHAW & CULBERTSON LLP                                 STIPULATION RE CONFIDENTIALITY AND [PROPOSED] PROTECTIVE ORDER
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043                                                                  Case No. 1:19-cv-00405-DAD-SAB
         213-680-2800
                                                                                                             1018107\305030601.v1
                             1           The protections conferred by this Stipulation and Order cover not only
                             2     Protected Material (as defined above), but also (1) any information copied or
                             3     extracted from Protected Material; (2) all copies, excerpts, summaries, or
                             4     compilations of Protected Material; and (3) any testimony, conversations, or
                             5     presentations by parties or their Counsel that might reveal Protected Material.
                             6     Any use of Protected Material at trial shall be governed by the orders of the trial
                             7     judge. This Order does not govern the use of Protected Material at trial.
                             8
                             9     4.    DURATION
                          10             Once a case proceeds to trial, all of the information that was designated as
                          11       confidential or maintained pursuant to this protective order becomes public and will
                          12       be presumptively available to all members of the public, including the press, unless
                          13       compelling reasons supported by specific factual findings to proceed otherwise are
                          14       made to the trial judge in advance of the trial. See Kamakana v. City and County of
                          15       Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
                          16       showing for sealing documents produced in discovery from “compelling reasons”
                          17       standard when merits-related documents are part of court record). Accordingly, the
                          18       terms of this protective order do not extend beyond the commencement of the trial.
                          19
                          20       5.    DESIGNATING PROTECTED MATERIAL
                          21             5.1    Exercise of Restraint and Care in Designating Material for Protection.
                          22       Each Party or Non-Party that designates information or items for protection under
                          23       this Order must take care to limit any such designation to specific material that
                          24       qualifies under the appropriate standards. The Designating Party must designate for
                          25       protection only those parts of material, documents, items, or oral or written
                          26       communications that qualify so that other portions of the material, documents,
                          27       items, or communications for which protection is not warranted are not swept
                          28                                                 5
HINSHAW & CULBERTSON LLP                                STIPULATION RE CONFIDENTIALITY AND [PROPOSED] PROTECTIVE ORDER
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043                                                                 Case No. 1:19-cv-00405-DAD-SAB
         213-680-2800
                                                                                                            1018107\305030601.v1
                             1     unjustifiably within the ambit of this Order. Mass, indiscriminate, or routinized
                             2     designations are prohibited. Designations that are shown to be clearly unjustified or
                             3     that have been made for an improper purpose (e.g., to unnecessarily encumber the
                             4     case development process or to impose unnecessary expenses and burdens on other
                             5     parties) may expose the Designating Party to sanctions.
                             6           If it comes to a Designating Party’s attention that information or items that it
                             7     designated for protection do not qualify for protection, that Designating Party must
                             8     promptly notify all other Parties that it is withdrawing the inapplicable designation.
                             9           5.2         Manner and Timing of Designations. Except as otherwise provided in
                          10       this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                          11       stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                          12       under this Order must be clearly so designated before the material is disclosed or
                          13       produced.
                          14             Designation in conformity with this Order requires:
                          15                   (a)     for information in documentary form (e.g., paper or electronic
                          16             documents, but excluding transcripts of depositions or other pretrial or trial
                          17             proceedings), that the Producing Party affix at a minimum, the legend
                          18             “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
                          19             that contains protected material. If only a portion or portions of the material
                          20             on a page qualifies for protection, the Producing Party also must clearly
                          21             identify the protected portion(s) (e.g., by making appropriate markings in the
                          22             margins).
                          23             A Party or Non-Party that makes original documents available for inspection
                          24       need not designate them for protection until after the inspecting Party has indicated
                          25       which documents it would like copied and produced. During the inspection and
                          26       before the designation, all of the material made available for inspection shall be
                          27       deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                          28                                                     6
HINSHAW & CULBERTSON LLP                                    STIPULATION RE CONFIDENTIALITY AND [PROPOSED] PROTECTIVE ORDER
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043                                                                     Case No. 1:19-cv-00405-DAD-SAB
         213-680-2800
                                                                                                                1018107\305030601.v1
                             1     documents it wants copied and produced, the Producing Party must determine which
                             2     documents, or portions thereof, qualify for protection under this Order. Then, before
                             3     producing the specified documents, the Producing Party must affix the
                             4     “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                             5     portion or portions of the material on a page qualifies for protection, the Producing
                             6     Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                             7     markings in the margins).
                             8                 (b) for testimony given in depositions that the Designating Party identify
                             9           the Disclosure or Discovery Material on the record, before the close of the
                          10             deposition all protected testimony.
                          11                   (c) for information produced in some form other than documentary and
                          12             for any other tangible items, that the Producing Party affix in a prominent
                          13             place on the exterior of the container or containers in which the information
                          14             is stored the legend “CONFIDENTIAL.” If only a portion or portions of the
                          15             information warrants protection, the Producing Party, to the extent
                          16             practicable, shall identify the protected portion(s).
                          17             5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
                          18       failure to designate qualified information or items does not, standing alone, waive
                          19       the Designating Party’s right to secure protection under this Order for such material.
                          20       Upon timely correction of a designation, the Receiving Party must make reasonable
                          21       efforts to assure that the material is treated in accordance with the provisions of this
                          22       Order.
                          23
                          24       6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                          25             6.1      Timing of Challenges.      Any Party or Non-Party may challenge a
                          26       designation of confidentiality at any time that is consistent with the Court’s
                          27       Scheduling Order.
                          28                                                   7
HINSHAW & CULBERTSON LLP                                  STIPULATION RE CONFIDENTIALITY AND [PROPOSED] PROTECTIVE ORDER
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043                                                                   Case No. 1:19-cv-00405-DAD-SAB
         213-680-2800
                                                                                                              1018107\305030601.v1
                             1           6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                             2     resolution process.
                             3           6.3    The burden of persuasion in any such challenge proceeding shall be on
                             4     the Designating Party. Frivolous challenges, and those made for an improper
                             5     purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                             6     parties) may expose the Challenging Party to sanctions. Unless the Designating
                             7     Party has waived or withdrawn the confidentiality designation, all parties shall
                             8     continue to afford the material in question the level of protection to which it is
                             9     entitled under the Producing Party’s designation until the Court rules on the
                          10       challenge.
                          11
                          12       7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                          13             7.1    Basic Principles. A Receiving Party may use Protected Material that is
                          14       disclosed or produced by another Party or by a Non-Party in connection with this
                          15       Action only for prosecuting, defending, or attempting to settle this Action. Such
                          16       Protected Material may be disclosed only to the categories of persons and under the
                          17       conditions described in this Order. When the Action has been terminated, a
                          18       Receiving Party must comply with the provisions of section 13 below (FINAL
                          19       DISPOSITION).
                          20             Protected Material must be stored and maintained by a Receiving Party at a
                          21       location and in a secure manner that ensures that access is limited to the persons
                          22       authorized under this Order.
                          23             7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                          24       otherwise ordered by the court or permitted in writing by the Designating Party, a
                          25       Receiving    Party    may      disclose   any   information     or   item       designated
                          26       “CONFIDENTIAL” only to:
                          27
                          28                                                  8
HINSHAW & CULBERTSON LLP                                 STIPULATION RE CONFIDENTIALITY AND [PROPOSED] PROTECTIVE ORDER
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043                                                                  Case No. 1:19-cv-00405-DAD-SAB
         213-680-2800
                                                                                                               1018107\305030601.v1
                             1        (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                             2        as employees of said Outside Counsel of Record to whom it is reasonably
                             3        necessary to disclose the information for this Action;
                             4        (b) the officers, directors, and employees (including House Counsel) of the
                             5        Receiving Party to whom disclosure is reasonably necessary for this Action;
                             6        (c)   Experts (as defined in this Order) of the Receiving Party to whom
                             7     disclosure is reasonably necessary for this Action and who have signed the
                             8     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                             9        (d) the court and its personnel;
                          10          (e) court reporters and their staff;
                          11          (f)   professional jury or trial consultants, mock jurors, and Professional
                          12       Vendors to whom disclosure is reasonably necessary for this Action and who
                          13       have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                          14          (g) the author or recipient of a document containing the information or a
                          15       custodian or other person who otherwise possessed or knew the information;
                          16          (h) during their depositions, witnesses, and attorneys for witnesses, in the
                          17       Action to whom disclosure is reasonably necessary provided: (1) the deposing
                          18       party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
                          19       they will not be permitted to keep any confidential information unless they sign
                          20       the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
                          21       otherwise agreed by the Designating Party or ordered by the court. Pages of
                          22       transcribed deposition testimony or exhibits to depositions that reveal Protected
                          23       Material may be separately bound by the court reporter and may not be disclosed
                          24       to anyone except as permitted under this Stipulated Protective Order; and
                          25          (i)   any mediator or settlement officer, and their supporting personnel,
                          26       mutually agreed upon by any of the parties engaged in settlement discussions.
                          27
                          28                                                 9
HINSHAW & CULBERTSON LLP                             STIPULATION RE CONFIDENTIALITY AND [PROPOSED] PROTECTIVE ORDER
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043                                                              Case No. 1:19-cv-00405-DAD-SAB
         213-680-2800
                                                                                                         1018107\305030601.v1
                             1     8.      PROTECTED             MATERIAL          SUBPOENAED            OR      ORDERED
                             2     PRODUCED IN OTHER LITIGATION
                             3          If a Party is served with a subpoena or a court order issued in other litigation that
                             4     compels disclosure of any information or items designated in this Action as
                             5     “CONFIDENTIAL,” that Party must:
                             6                (a) promptly notify in writing the Designating Party. Such notification
                             7          shall include a copy of the subpoena or court order;
                             8                (b) promptly notify in writing the party who caused the subpoena or order
                             9             to issue in the other litigation that some or all of the material covered by the
                          10               subpoena or order is subject to this Protective Order. Such notification shall
                          11               include a copy of this Stipulated Protective Order; and
                          12                  (c)     cooperate with respect to all reasonable procedures sought to be
                          13            pursued by the Designating Party whose Protected Material may be affected.
                          14       If the Designating Party timely seeks a protective order, the Party served with the
                          15       subpoena or court order shall not produce any information designated in this action
                          16       as “CONFIDENTIAL” before a determination by the court from which the
                          17       subpoena or order issued, unless the Party has obtained the Designating Party’s
                          18       permission. The Designating Party shall bear the burden and expense of seeking
                          19       protection in that court of its confidential material and nothing in these provisions
                          20       should be construed as authorizing or encouraging a Receiving Party in this Action
                          21       to disobey a lawful directive from another court.
                          22
                          23       9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                          24       PRODUCED IN THIS LITIGATION
                          25                        (a) The terms of this Order are applicable to information produced by a
                          26               Non-Party in this Action and designated as “CONFIDENTIAL.” Such
                          27               information produced by Non-Parties in connection with this litigation is
                          28                                                     10
HINSHAW & CULBERTSON LLP                                    STIPULATION RE CONFIDENTIALITY AND [PROPOSED] PROTECTIVE ORDER
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043                                                                     Case No. 1:19-cv-00405-DAD-SAB
         213-680-2800
                                                                                                                1018107\305030601.v1
                             1              protected by the remedies and relief provided by this Order. Nothing in these
                             2              provisions should be construed as prohibiting a Non-Party from seeking
                             3              additional protections.
                             4                    (b) In the event that a Party is required, by a valid discovery request, to
                             5              produce a Non-Party’s confidential information in its possession, and the
                             6              Party is subject to an agreement with the Non-Party not to produce the Non-
                             7              Party’s confidential information, then the Party shall:
                             8              (1) promptly notify in writing the Requesting Party and the Non-Party that
                             9     some or all of the information requested is subject to a confidentiality agreement
                          10       with a Non-Party;
                          11                (2) promptly provide the Non-Party with a copy of the Stipulated Protective
                          12       Order in this Action, the relevant discovery request(s), and a reasonably specific
                          13       description of the information requested; and
                          14                (3) make the information requested available for inspection by the Non-
                          15       Party, if requested.
                          16             (c) If the Non-Party fails to seek a protective order from this court within 14
                          17             days of receiving the notice and accompanying information, the Receiving Party
                          18             may produce the Non-Party’s confidential information responsive to the
                          19             discovery request. If the Non-Party timely seeks a protective order, the Receiving
                          20             Party shall not produce any information in its possession or control that is subject
                          21             to the confidentiality agreement with the Non-Party before a determination by
                          22             the court. Absent a court order to the contrary, the Non-Party shall bear the
                          23             burden and expense of seeking protection in this court of its Protected Material.
                          24
                          25       10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                          26                If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                          27       Protected Material to any person or in any circumstance not authorized under this
                          28                                                    11
HINSHAW & CULBERTSON LLP                                   STIPULATION RE CONFIDENTIALITY AND [PROPOSED] PROTECTIVE ORDER
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043                                                                    Case No. 1:19-cv-00405-DAD-SAB
         213-680-2800
                                                                                                               1018107\305030601.v1
                             1     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                             2     writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                             3     to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                             4     persons to whom unauthorized disclosures were made of all the terms of this Order,
                             5     and (d) request such person or persons to execute the “Acknowledgment and
                             6     Agreement to Be Bound” that is attached hereto as Exhibit A.
                             7
                             8     11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                             9     PROTECTED MATERIAL
                          10             When a Producing Party gives notice to Receiving Parties that certain
                          11       inadvertently produced material is subject to a claim of privilege or other protection,
                          12       the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                          13       Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                          14       may be established in an e-discovery order that provides for production without
                          15       prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
                          16       as the parties reach an agreement on the effect of disclosure of a communication or
                          17       information covered by the attorney-client privilege or work product protection, the
                          18       parties may incorporate their agreement in the stipulated protective order submitted
                          19       to the court.
                          20
                          21       12.   MISCELLANEOUS
                          22             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                          23       person to seek its modification by the Court in the future.
                          24             12.2 Right to Assert Other Objections. By stipulating to the entry of this
                          25       Protective Order no Party waives any right it otherwise would have to object to
                          26       disclosing or producing any information or item on any ground not addressed in this
                          27
                          28                                                 12
HINSHAW & CULBERTSON LLP                                STIPULATION RE CONFIDENTIALITY AND [PROPOSED] PROTECTIVE ORDER
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043                                                                 Case No. 1:19-cv-00405-DAD-SAB
         213-680-2800
                                                                                                            1018107\305030601.v1
                             1     Stipulated Protective Order. Similarly, no Party waives any right to object on any
                             2     ground to use in evidence of any of the material covered by this Protective Order.
                             3           12.3 Filing Protected Material. A Party that seeks to file under seal any
                             4     Protected Material must comply with the applicable Local Rule. Protected Material
                             5     may only be filed under seal pursuant to a court order authorizing the sealing of the
                             6     specific Protected Material at issue. If a Party's request to file Protected Material
                             7     under seal is denied by the court, then the Receiving Party may file the information
                             8     in the public record unless otherwise instructed by the court.
                             9     13.   FINAL DISPOSITION
                          10             After the final disposition of this Action, as defined in paragraph 4, within 60
                          11       days of a written request by the Designating Party, each Receiving Party must return
                          12       all Protected Material to the Producing Party or destroy such material. As used in
                          13       this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                          14       summaries, and any other format reproducing or capturing any of the Protected
                          15       Material. Whether the Protected Material is returned or destroyed, the Receiving
                          16       Party must submit a written certification to the Producing Party (and, if not the same
                          17       person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
                          18       (by category, where appropriate) all the Protected Material that was returned or
                          19       destroyed and (2) affirms that the Receiving Party has not retained any copies,
                          20       abstracts, compilations, summaries or any other format reproducing or capturing any
                          21       of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                          22       retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                          23       transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                          24       reports, attorney work product, and consultant and expert work product, even if such
                          25       materials contain Protected Material. Any such archival copies that contain or
                          26       constitute Protected Material remain subject to this Protective Order as set forth in
                          27       Section 4 (DURATION).
                          28                                                 13
HINSHAW & CULBERTSON LLP                                STIPULATION RE CONFIDENTIALITY AND [PROPOSED] PROTECTIVE ORDER
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043                                                                 Case No. 1:19-cv-00405-DAD-SAB
         213-680-2800
                                                                                                            1018107\305030601.v1
                             1
                             2     14.   Any violation of this Order may be punished by any and all appropriate
                             3     measures including, without limitation, contempt proceedings and/or monetary
                             4     sanctions.
                             5     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                             6
                             7     DATED _______________________
                             8
                             9     _____________________________________
                                   Attorneys for Plaintiff
                          10
                          11
                          12
                                   DATED:________________________
                          13
                          14       _____________________________________
                          15       Attorneys for Defendant

                          16
                          17
                                                                            ORDER
                          18
                          19             Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
                          20             1.     The protective order is entered;
                          21             2.     The parties are advised that pursuant to the Local Rules of the United States
                          22                    District Court, Eastern District of California, any documents which are to be
                          23                    filed under seal will require a written request which complies with Local Rule
                          24                    141; and
                          25             3.     The party making a request to file documents under seal shall be required to
                          26                    show good cause for documents attached to a nondispositive motion or
                          27
                          28                                                       14
HINSHAW & CULBERTSON LLP                                   STIPULATION RE CONFIDENTIALITY AND [PROPOSED] PROTECTIVE ORDER
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043                                                                    Case No. 1:19-cv-00405-DAD-SAB
         213-680-2800
                                                                                                                 1018107\305030601.v1
                             1                 compelling reasons for documents attached to a dispositive motion. Pintos v.
                             2                 Pacific Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009).
                             3
                                   IT IS SO ORDERED.
                             4
                             5     Dated:   March 3, 2020
                                                                               UNITED STATES MAGISTRATE JUDGE
                             6
                             7
                             8
                             9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28                                                  15
HINSHAW & CULBERTSON LLP                                STIPULATION RE CONFIDENTIALITY AND [PROPOSED] PROTECTIVE ORDER
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043                                                                 Case No. 1:19-cv-00405-DAD-SAB
         213-680-2800
                                                                                                                1018107\305030601.v1
                             1                                              EXHIBIT A
                             2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                             3
                             4           I, _____________________________ , of _________________ , declare
                             5     under penalty of perjury that I have read in its entirety and understand the Stipulated
                             6     Protective Order that was issued by the United States District Court for the Central
                             7     District of California in the case of Patrocina A. Ramsey v. Farmers New World
                             8     Life Insurance Company, Case No. 1:19-cv-00405-DAD-SAB. I agree to comply
                             9     with and to be bound by all the terms of this Stipulated Protective Order and I
                          10       understand and acknowledge that failure to so comply could expose me to sanctions
                          11       and punishment in the nature of contempt. I solemnly promise that I will not
                          12       disclose in any manner any information or item that is subject to this Stipulated
                          13       Protective Order to any person or entity except in strict compliance with the
                          14       provisions of this Order.
                          15       I further agree to submit to the jurisdiction of the United States District Court for the
                          16       Eastern District of California for the purpose of enforcing the terms of this
                          17       Stipulated Protective Order, even if such enforcement proceedings occur after
                          18       termination of this action. I hereby appoint __________________________ of
                          19       _______________________________________ as my California agent for service
                          20       of process in connection with this action or any proceedings related to enforcement
                          21       of this Stipulated Protective Order.
                          22       Date: ______________________________________
                          23       City and State where sworn and signed: _________________________________
                          24       Printed name: _______________________________
                          25       Signature: __________________________________
                          26
                          27
                          28                                                  16
HINSHAW & CULBERTSON LLP                                 STIPULATION RE CONFIDENTIALITY AND [PROPOSED] PROTECTIVE ORDER
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043                                                                  Case No. 1:19-cv-00405-DAD-SAB
         213-680-2800
                                                                                                             1018107\305030601.v1
